COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In re Daniel W. Warren, Beneficiary of the Daniel Steven Weiner
                          1996 Trust

Appellate case number:    01-15-00471-CV

Trial court case number: 425,576-401

Trial court:              Probate Court No. 4 of Harris County

       The en banc court has voted to deny relator’s motion for en banc reconsideration. It is
ordered that the motion for en banc reconsideration is denied.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting for the En Banc Court*

Panel consists of Justices Jennings, Bland, and Brown

Date: October 22, 2015




*
 En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.